EXHIBIT 10.2

FORM OF EXECUTIVE AGREEMENT

This EXECUTIVE AGREEMENT (the “Agreement”) is made and entered into as of the
             day of             , 20     (the “Effective Date”), by and between
HUMAN GENOME SCIENCES, INC. (the “Company”), and              (“Executive”).

In consideration of the services provided by Executive and the covenants and
agreements contained herein, and for other good and valuable consideration the
sufficiency of which is acknowledged by the parties to this Agreement, the
Company and Executive agree as follows:

1. Severance Benefits. Notwithstanding anything in any existing agreement
between the Company and Executive to the contrary, in the event that Executive’s
employment with the Company is terminated (a) by the Company without Cause (as
defined below), excluding for this purpose a termination due to death or total
disability (as determined under the Company’s long-term disability plan for
senior executives as then in effect), or (b) by Executive with Good Reason (as
defined below), the Company shall provide to Executive the following payments
and benefits:

(a) Within 30 days after the date that such termination of employment becomes
effective (the “Date of Termination”), the Company shall pay to Executive all
accrued but unpaid base salary; any earned but unpaid bonuses; all earned or
vested incentive compensation or benefits; all accrued but unpaid reimbursable
business expenses; and all accrued but unused vacation time.

(b) The Company shall provide or distribute, as applicable, all vested benefits
under the Company’s benefit plans, policies and programs in which Executive
participated, in accordance with the terms of such plans, policies and programs,
except to the extent that such benefits are duplicative of benefits provided for
under this Agreement.

(c) The Company shall pay to Executive a pro-rata bonus payment the amount of
which will be the amount of Executive’s annual bonus earned for the prior fiscal
year multiplied by a fraction, the numerator of which is the number of days
during the year of Executive’s termination that transpired before the Date of
Termination, and the denominator of which is three hundred sixty-five (365). The
bonus payment will be paid to Executive within 30 days following the Date of
Termination.

(d) The Company shall continue to pay Executive’s base salary for a twelve
(12) month period that commences on the Date of Termination or on the earliest
permissible later commencement date as may be required to give effect to
Section 2 below (the “Severance Period”). Such payments shall be paid at the
same time and in the same manner as base salary would have been paid if
Executive had remained actively employed by the Company until the end of the
Severance Period.

(e) The Company shall continue to provide coverage for Executive and Executive’s
eligible dependents, at the Company’s sole expense, under the Company’s



--------------------------------------------------------------------------------

group health plan, within the meaning of Section 607 of the Employee Retirement
Income Security Act of 1974, as amended, in which Executive and Executive’s
eligible dependents were participating as of the Date of Termination, for twelve
(12) months after the Date of Termination; provided that Executive is not
eligible to participate in a group health plan of another entity. Executive’s
(and Executive’s eligible dependents’) right to receive continuation coverage
under COBRA shall commence after, and not run coincident with, the continuation
coverage provided under this Section 1(e), and such COBRA coverage shall be
provided entirely at Executive’s expense. Executive’s (and Executive’s eligible
dependents’) right to receive continuation coverage under this Agreement other
than COBRA will terminate upon the earlier of the date specified herein or the
date that Executive (or such eligible dependent, as applicable) first becomes
eligible to participate in a group health plan of another entity.

(f) Executive, or Executive’s estate, as applicable, shall have twelve
(12) months after the Date of Termination to exercise all vested stock options
outstanding as of the Date of Termination, but in no event may Executive or
Executive’s estate exercise any stock option beyond its term stated in the
applicable award agreement. The provisions of this Section 1(f) serve to amend
any provision in an applicable award agreement or plan document to the contrary,
whether now or hereafter existing.

2. Release Contingency. The payments and benefits to be made pursuant to
Section 1(c), 1(d), 1(e) and 1(f) of this Agreement are conditioned upon
Executive’s prior execution of a general release of claims occurring up to the
release date, in the form of Exhibit A attached hereto (with such changes
therein as may be necessary to make it valid and encompassing under applicable
law), within twenty-one (21) days of presentation thereof by the Company to
Executive and such general release of claims becoming effective. The Company
will present the form of release to Executive on or within fourteen (14) days
after the Date of Termination. In the event the foregoing twenty-one (21) day
period together with any statutory revocation period straddles two calendar
years, the payments and benefits to be made pursuant to Section 1 of this
Agreement, to the extent such payments and benefits constitute deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), shall not be paid before commencement of such
second calendar year notwithstanding the release of claims becoming effective
before the first day of such second calendar year.

3. Definition of Cause. For purposes of this Agreement, “Cause” means
(i) Executive’s willful and continued failure substantially to perform the
duties of his or her position (other than as a result of disability, as defined
in Section 72(m)(7) of the Code, or as a result of termination by Executive for
Good Reason) after written notice to Executive by the Board of Directors of the
Company (the “Board”) specifying such failure, provided that such “Cause” shall
have been found by a majority vote of the Board after at least ten (10) days’
written notice to Executive specifying the failure on the part of Executive and
after an opportunity for Executive to be heard at a meeting of the Board;
(ii) any willful act or omission by Executive constituting dishonesty, fraud or
other malfeasance, and any act or omission by Executive constituting immoral
conduct, which in any such case is injurious to the financial condition or
business reputation of the Company; or (iii) Executive’s indictment of a felony
under the laws of the United States or any state thereof or any other
jurisdiction in which the

 

- 2 -



--------------------------------------------------------------------------------

Company conducts business. For purposes of this definition, no act or failure to
act shall be deemed “willful” unless effected by Executive not in good faith and
without a reasonable belief that such action or failure to act was in or not
opposed to the best interests of the Company.

4. Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means, without Executive’s consent, (i) material diminution in Executive’s
title, position, duties or responsibilities, or the assignment to Executive of
duties that are inconsistent, in a material respect, with the scope of duties
and responsibilities associated with Executive’s position; (ii) material
reduction in Executive’s base compensation, as in effect immediately preceding
the Effective Date, or target bonus opportunity; (iii) relocation of Executive’s
principal workplace to a location which is more than fifty (50) miles from
Executive’s principal workplace on the Effective Date; or (iv) any material
failure by the Company to comply with and satisfy the requirements of Section 8
of this Agreement, provided that the successor shall have received at least ten
(10) days’ prior written notice from the Company or Executive of the
requirements of Section 8, and fails to remedy such material failure within
thirty (30) days after receipt of such notice. For purposes of clauses (i) and
(ii) of the preceding sentence, an isolated and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by Executive shall be excluded. For purposes of clause (i), no
material diminution of title, position, duties or responsibilities shall be
deemed to occur solely because the Company becomes a subsidiary of another
corporation or change in the reporting hierarchy incident thereto. For purposes
of clauses (i), (ii) and (iii), Good Reason shall not exist unless Executive
notifies the Company of the existence of the condition specified under the
applicable clause no later than ninety (90) days after the initial existence of
any such condition, and the Company fails to remedy such condition within thirty
(30) days after receipt of such notice. Notwithstanding the foregoing, Good
Reason shall not exist unless Executive’s termination of employment occurs no
later than two (2) years following the initial existence of any of the
conditions provided in this Section 4.

5. “At Will” Employment. Except as may otherwise be expressly provided under any
other executed agreement between Executive and the Company, nothing contained in
this Agreement is intended to change the fact that the employment of Executive
by the Company is “at will” and may be terminated by either Executive or the
Company at any time.

6. Dispute Resolution. If any provision of this Agreement is found to be
invalid, unenforceable or void for any reason, such provision shall be severed
from the Agreement and shall not affect the validity or enforceability of the
remaining provisions. Any controversy, dispute or claim of whatever nature
arising out of, or in relation to, the Company’s and Executive’s relationship as
provided in this Agreement, shall be resolved first by prompt, informal, good
faith negotiations by the parties. If a mutually satisfactory resolution is not
reached by such good faith negotiations, the parties agree that the state courts
of the State of Maryland and, if the jurisdictional prerequisites exist at the
time, the United States District Court for Maryland, shall have sole and
exclusive jurisdiction to hear and determine any dispute or controversy arising
under or concerning this Agreement. The provisions of this Section 6 shall
survive the expiration or termination of this Agreement and of Executive’s
employment.

7. Tax Withholding. The Company may withhold from any compensation and benefits
payable under this Agreement all applicable federal, state, local or other
taxes.

 

- 3 -



--------------------------------------------------------------------------------

8. Assignment. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, representatives, successors and
assigns. This Agreement shall not be assignable by Executive (but any payments
due under this Agreement which would be payable at a time after Executive’s
death shall be paid to Executive’s designated beneficiary or, if none,
Executive’s estate). The Company shall require any successor, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, the term “Company” shall
mean both the Company as defined above and any such successor.

9. Entire Agreement; Non-Duplication of Benefits. This Agreement shall
constitute the entire understanding of the parties with respect to the subject
matter herein and shall supersede any and all existing oral or written
agreements, representations or warranties between Executive and the Company or
any of its subsidiaries or affiliated entities relating to the terms of
Executive’s employment by the Company, but shall not supersede that certain
Employee Confidential Information, Invention and Non-Competition Agreement
between the Company and Executive dated             ,         , nor the
provisions of the Company’s Second Amended and Restated Key Executive Severance
Plan (the “Severance Plan”) in which Executive is a participant. In the event
that Executive is entitled to benefits under the Severance Plan and this
Agreement, Executive shall be entitled to the better benefits of the two,
determined in the aggregate, and in no event will Executive be entitled to
benefits under both this Agreement and the Severance Plan.

10. Amendment. This Agreement shall not be amended except by a written agreement
signed by both parties.

11. Governing Law. This Agreement shall be deemed to have been made and entered
into in the State of Maryland and shall in all respects be interpreted, enforced
and governed by the laws of the State of Maryland applicable to agreements made
and to be performed in that State, without giving effect to the conflict of laws
provisions thereof.

12. Notices. Any notice, consent, request or other communication made or given
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given upon receipt when delivered by hand or by overnight
courier, or three (3) days after deposit in the U.S. mail by registered or
certified mail, return receipt requested, with proper postage affixed, to the
parties at their following respective addresses or at such other address as each
may specify by notice to the other in accordance with this Section. Notices to
the Company shall be addressed to the Secretary of Human Genome Sciences, Inc.
at 14200 Shady Grove Road, Rockville, Maryland 20850. Notices to Executive shall
be addressed to Executive’s address as reflected on Company’s personnel records.

13. No Duty to Mitigate. The Company agrees that, if Executive’s employment with
the Company terminates, Executive is not required to seek other employment or to
attempt in any way to reduce any amounts payable to or in respect of Executive
by the Company pursuant to this Agreement. Further, the amount of any payment or
benefit provided for in this Agreement shall not be reduced by any compensation
earned by Executive as the result of employment by another employer or by
retirement benefits.

 

- 4 -



--------------------------------------------------------------------------------

14. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company and for which Executive may
qualify, nor shall anything herein limit or otherwise negatively affect such
rights as Executive may have under any stock option or other agreement with the
Company or any of its affiliated companies. Except as otherwise provided herein,
amounts and benefits which are vested benefits or which Executive is otherwise
entitled to receive under any plan, program, agreement or arrangement of the
Company at or subsequent to the Date of Termination shall be payable in
accordance with such plan or program.

15. Counterparts. This Agreement may be executed in any number of counterparts,
by original signature or facsimile, each of which so executed shall be deemed to
be an original, and such counterparts will together constitute but one
Agreement.

16. 409A Compliance.

(i) This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder and shall be so construed.

(ii) The Company and Executive agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with the provisions of Section 409A of the Code.

(iii) The preceding provisions, however, shall not be construed as a guarantee
by the Company of any particular tax effect to Executive under this Agreement.
The Company shall not be liable to Executive for any payment made under this
Agreement, at the direction or with the consent of Executive, which is
determined to result in an additional tax, penalty, or interest under
Section 409A of the Code, nor for reporting in good faith any payment made under
this Agreement as an amount includible in gross income under Section 409A of the
Code.

(iv) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

(v) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

- 5 -



--------------------------------------------------------------------------------

(vi) “Termination of employment,” “Date of Termination,” “resignation,” or words
of similar import, as used in this Agreement means, for purposes of any payments
under this Agreement that are payments of deferred compensation subject to
Section 409A of the Code, the Executive’s “separation from service” as defined
in Section 409A of the Code.

(vii) Notwithstanding anything in this Agreement to the contrary, if a payment
obligation under this Agreement arises on account of Executive’s separation from
service while Executive is a “specified employee” (as defined under Section 409A
of the Code and determined in good faith by the Compensation Committee), any
payment of “deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid
within six months after such separation from service shall accrue, with
interest, and shall be paid together with the accrued interest within 15 days
after the end of the six-month period beginning on the date of such separation
from service or, if earlier, within 15 days after appointment of the personal
representative or executor of Executive’s estate following Executive’s death.
For purposes of the preceding sentence, interest shall accrue at the prime rate
of interest published in the northeast edition of The Wall Street Journal on the
date of Executive’s separation from service.

IN WITNESS WHEREOF, this Agreement is EXECUTED and EFFECTIVE as of the day set
forth above.

 

[NAME OF EXECUTIVE]       WITNESS: (“Executive”)      

     

     

     

HUMAN GENOME SCIENCES, INC.       ATTEST: (“Company”)       By:   

     

     

     

                 

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A to EXECUTIVE AGREEMENT

GENERAL RELEASE AGREEMENT

I,                     , acknowledge that in connection with the consideration
of the payments to be provided by Human Genome Sciences, Inc. (“HGS” or
“Company”), under that certain Executive Agreement between Company and me, dated
as of             , 20    , as amended from time to time (the “Executive
Agreement”), the adequacy of which is hereby acknowledged, I hereby agree to be
bound by the terms of this General Release Agreement, as follows:

1. General Release Agreement Condition To Payment: I acknowledge that the
promises I am providing in this General Release Agreement are and were a
material inducement and consideration for the Company entering into the
Executive Agreement, to which this General Release Agreement is an exhibit. I
acknowledge that, in connection with the Executive Agreement, I am receiving
from HGS substantial benefits, which benefits constitute substantial and
adequate consideration for this General Release Agreement. I understand and
agree that I am entitled to the benefits and payments under the Executive
Agreement only if I accept and sign and do not revoke this General Release
Agreement and return it to HGS in a timely manner. I understand that HGS’s
obligation to provide the benefits and payments under the Executive Agreement is
conditioned upon my compliance with the terms and conditions of this General
Release Agreement, and I agree that if I fail to comply with all of the terms
and conditions of this General Release Agreement, I will not be entitled to such
benefits and payments.

2. General Release of HGS and Releasees: Deeming this General Release Agreement
to be fair, reasonable, and equitable, and intending to be legally bound hereby,
I agree to and hereby do, for myself and for each of my heirs, representatives,
executors, administrators and assigns, forever and irrevocably fully release and
discharge HGS and the Releasees (as defined below), of and from any and all
grievances, liens, suits, judgments, claims, demands, debts, defenses, actions
or causes of action, obligations, damages, and liabilities whatsoever which I
now have, have had, or may have, whether the same be known or unknown, at law,
in equity, or mixed, in any way arising out of or relating in any way to any
matter, act, occurrence, omission, practice, conduct, policy, event, or
transaction on or before the date of this General Release Agreement. This is a
General Release. By signing this General Release Agreement, I am agreeing to
forego all claims or potential claims against HGS and the Releasees. I agree
that this release will extinguish all claims which have arisen at any time up to
the time that I sign this General Release Agreement. I expressly acknowledge
that this General Release includes, but is not limited to, any claims arising
out of or relating to my employment with HGS, the ending of my employment with
HGS, breach of contract (including but not limited to any claims under the
Executive Agreement and any claims under any stock option and equity-based award
agreements between me and Company), and all issues raised or which could have
been raised in any litigation against HGS and the Releasees. Notwithstanding
anything in this General Release Agreement to the contrary, nothing in this
General Release Agreement, including, without limitation, this General Release,
will waive, relinquish, diminish, or in any way affect any rights or claims
that, as a matter of law, cannot be released or waived. I agree to this General
Release Agreement knowingly and voluntarily.

 

- 1 -



--------------------------------------------------------------------------------

3. Further Description of General Release: I expressly acknowledge that this
General Release of the Company and the Releasees includes, but is not limited
to, any claims constituting or based on tort, contract, implied contract,
defamation, libel, slander, intentional infliction of emotional distress,
negligence, interference with contract or employment, assault and battery,
personal injury, arbitration, whistle-blowing, implied covenant of good faith
and fair dealing, fraud, stock fraud, equity, intellectual property, spoliation
of evidence, statute or common law, severance pay, equity compensation and/or
fringe benefits, attorneys’ fees, debts, accounts, compensatory damages,
punitive or exemplary damages, or liquidated damages, claims under any local,
state or federal law, and any claims of discrimination or harassment on the
basis of age, race, sex, religion, disability, pregnancy, sexual orientation,
national origin, ancestry, citizenship, retaliation or any other claim under any
of the following statutes, regulations or ordinances: the Civil Rights Acts of
1964 and 1991; Section 1981 of the Civil Rights Act of 1866; the Equal Pay Act
of 1963; the Age Discrimination In Employment Act; the Americans With
Disabilities Act; The Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act of 1993; the Employee Retirement Income Security
Act (other than vested benefits); The Sarbanes-Oxley Act of 2002; and any other
claim under any law, regulation, or ordinance, including any claim under any law
prohibiting employment discrimination or relating to employment. By signing this
General Release Agreement, I admit that I have suffered no injuries or
occupational diseases relating to or arising out of my employment with the
Company and that I have received all wages and leave to which I am entitled as
an employee of the Company. Further, by signing this General Release Agreement,
I also expressly acknowledge and represent that I am not currently aware of any
facts or circumstances constituting a violation of the Family and Medical Leave
Act of 1993 or the Fair Labor Standards Act or any similar state laws. I
specifically acknowledge that I release and waive any claim for any attorneys’
fees, costs and expenses.

4. Release of Unknown Claims: I understand and agree that the claims released
herein by me are intended to and do include any and all claims of every nature
and kind whatsoever, known or unknown, suspected or unsuspected, which I have or
may have, and I expressly consent that this General Release Agreement shall be
given full force and effect according to each and all of its expressed terms and
provisions, including as well those relating to unknown and unspecified claims,
charges, demands, suits, actions, causes of action and debts, if any, and those
relating to any other claims, charges, demands, suits, actions, causes of action
and debts hereinabove specified. I acknowledge that I am aware that I may
hereafter discover claims or facts in addition to, or different from, those
which I now know or believe to exist with respect to the subject matter covered
by this General Release Agreement and which, if known or suspected at the time
of executing this General Release Agreement, may have materially affected this
General Release Agreement or my decision to enter into it. Nevertheless, I
hereby waive any rights, claims or causes of action that might arise as a result
of such different or additional claims or facts.

5. Covenant Not To Sue: I agree not to file, join in or prosecute further any
lawsuits against HGS and the Releasees, concerning any matter in any way arising
out of or relating in any way to any matter, act, occurrence, omission,
practice, conduct, policy, event, or transaction on or before the date of this
General Release Agreement. By signing this General Release Agreement, I agree
not to sue HGS and/or the Releasees for anything arising up until the date of
this General Release Agreement. Nothing in this General Release Agreement will
interfere with my right to challenge the enforceability of the release of claims
in this General

 

- 2 -



--------------------------------------------------------------------------------

Release Agreement under the Age Discrimination In Employment Act or to enforce
the terms of this General Release Agreement. I am not precluded from initiating,
cooperating or participating in a lawful governmental investigation, such as
with the Equal Employment Opportunity Commission. To the maximum extent
permitted by law, I expressly waive any right to any monetary recovery or any
other individual relief in connection with any such investigation, EEOC charge
or other administrative charge or should any federal, state or local
administrative agency or any other person or entity pursue any claims on my
behalf arising out of or related to my employment and/or the severing of that
employment with HGS, or concerning any matter released herein. I represent and
warrant that I do not presently have on file any claim, charge, grievance, or
complaint against HGS or any of the Releasees in or with any administrative,
state, federal, or governmental entity, agency, board, or court or before any
other tribunal or panel or arbitrators, public or private, based upon any
actions or omissions by the Releasees occurring prior to my execution of this
General Release Agreement.

6. Releasees: Without limiting the generality of the General Release, I
specifically acknowledge and agree that I am knowingly and voluntarily releasing
each and all of the following persons, companies, and entities from any and all
claims I have or may have: Human Genome Sciences, Inc., and its subsidiaries,
affiliates, parents, successors, benefit plans, and each of their current and
former directors, officers, agents, employees, shareholders, advisors,
consultants, suppliers, attorneys, assigns, and representatives. (collectively
known herein as “Releasees”).

7. Governing Law; Construction: The validity and construction of this General
Release Agreement or of any of its terms or provisions shall be determined under
the laws of the State of Maryland, regardless of any principles of conflict of
laws or choice of laws of any jurisdiction. Accordingly, I waive any right I may
have to assert the applicability of another state’s law or to contest the
application of the law of the State of Maryland. The state courts of the State
of Maryland and, if the jurisdictional prerequisites exist at the time, the
United States District Court for Maryland, shall have sole and exclusive
jurisdiction to hear and determine any dispute or controversy arising under or
concerning this General Release Agreement. Whenever in this General Release
Agreement the context may so require, the masculine gender shall be deemed to
refer to and include the feminine and neuter, and the singular to refer to and
include the plural, and vice versa. The language of all parts of this General
Release Agreement shall in all cases be construed as a whole, according to its
fair meaning, and not strictly for or against any of the Parties,
notwithstanding any statutory or common law provisions which would suggest
otherwise.

8. Reformation and Severability: Whenever possible, each provision of this
General Release Agreement will be interpreted in such manner as to be effective
and valid under applicable law. If, however, any portion of the General Release
Agreement is held to be invalid or unenforceable, then the entire Executive
Agreement, including any obligation for HGS to provide any payments or benefits
thereunder, shall be voidable at the option of HGS.

9. Consultation with Attorney: I agree and acknowledge that I am advised to
consult an attorney regarding the terms of this General Release Agreement before
signing it, and that in executing this General Release Agreement I have not
relied upon any representations or statements by HGS or any of its respective
agents, representatives, employees, or attorneys regarding the subject matter,
basis, or effect of this General Release Agreement.

 

- 3 -



--------------------------------------------------------------------------------

10. Offer Period and Effective Date: Pursuant to the Older Workers Benefit
Protection Act, I acknowledge and represent that I waive the claims identified
above herein knowingly and voluntarily and in exchange for consideration of
value. I acknowledge and represent that I understand that I have twenty-one
(21) days from my receipt of this General Release Agreement to consider my
decision to sign it. I acknowledge and understand that I may revoke this General
Release Agreement within seven (7) days following my execution of this General
Release Agreement. I acknowledge and understand that revocation by me under this
paragraph shall be to the General Counsel of HGS, James H. Davis, in writing, at
14200 Shady Grove Road, Rockville, MD 20850. This General Release Agreement
shall not become effective or enforceable until the revocation period has
expired and the General Release Agreement has been timely returned to HGS and no
monies shall be paid to me if I exercise my right to revocation. Accordingly,
the Effective Date of this General Release Agreement shall be the eighth day
following my signing of this General Release Agreement, provided I have not
revoked the General Release Agreement previously and I have timely returned the
signed General Release Agreement.

11. Full Defense: This General Release Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by me or on my behalf in breach hereof.

12. Facsimile Signature: A facsimile copy of my signature on this General
Release Agreement shall be deemed the equivalent of an original thereof.

13. Headings: The headings and other captions in this General Release Agreement
are for convenience and reference only and shall not be used in interpreting,
construing or enforcing any of the provisions of this General Release Agreement
or to define or limit the scope of any paragraph of this General Release
Agreement.

I HAVE READ THE FOREGOING AND I FULLY UNDERSTAND ITS TERMS. I AM SIGNING THIS
GENERAL RELEASE AGREEMENT FREELY AND VOLUNTARILY, HAVING BEEN GIVEN A FULL AND
FAIR OPPORTUNITY TO CONSIDER IT AND CONSULT WITH ADVISORS OF MY CHOICE.

 

    EXECUTIVE Date:                         

 

    [Name of Executive]     HUMAN GENOME SCIENCES, INC. Date:
                         By:  

 

    Name:  

 

    Its:  

 

 

- 4 -